DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (Figure 2) directed to claims 1-20 in the reply filed on 01/24/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on Examiner to search all Species I (Figure 2), Species II (Figure 3), Species III (Figure 4), Species IV (Figure 5).  This is persuasive, therefore, the election/restriction requirement is withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/02/2020, 05/01/2020, 02/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following informalities.  
Figure 1 includes 4 different Figures, it should be designated as Figure 1A, Figure 1B, and Figure 1C, Figure 1D.
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 3, reference character “S302” has been used to designate both “determine whether a photographing scene of the terminal device is a high dynamic scene follows S301 with terminal device is stable state (Yes)” and “determine whether a photographing scene of the terminal device is a high dynamic scene follows S301 with terminal device is stable state (No)”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 3, reference character “S303” has been used to designate for “first exposure fusion mode,” “second exposure fusion mode,” “third exposure fusion mode,” and “fourth exposure fusion mode.” 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 4, reference character “S403” has been used to designate for “first exposure fusion mode,” “second exposure fusion mode,” “third exposure fusion mode,” and “fourth exposure fusion mode.” 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 5, reference character “S502” has been used to designate both “first image processing mode set,” “second image processing mode set.” 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 5, reference character “S503” has been used to designate both “determine whether a photographing scene of the terminal device is a high dynamic scene follows S501 with terminal device is stable state (Yes)” and “determine whether a photographing scene of the terminal device is a high dynamic scene follows S501 with terminal device is stable state(No)”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 5, reference character “S504” has been used to designate for “first exposure fusion mode,” “second exposure fusion mode,” “third exposure fusion mode,” and “fourth exposure fusion mode.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In figure 8, the designated number 804  is not mentioned in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
IMAGE PROCESSING METHOD AND APPARATUS WHICH DETERMINES AN IMAGE PROCESSING MODE BASED ON STATUS INFORMATION OF THE TERMINAL DEVICE AND PHOTOGRAPHING SCENE INFORMATION.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 (line 4), “less than 0.015,;” should be changed to --less than 0.015;--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 10-11, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites limitation “wherein the first preset threshold is greater than 0.005 and less than 0.015;” it is not known that what do “0.005”and “0.015” means? Therefore, claim 6 is indefinite.
Claim 7 recites limitation “wherein the first preset threshold is greater than 0.005 and less than 0.015;” it is not known that what do “0.005”and “0.015” means? Therefore, claim 7 is indefinite.
Claim 10 recites limitation “wherein the first preset threshold is greater than 0.005 and less than 0.015;” it is not known that what do “0.005”and “0.015” means? Therefore, claim 10 is indefinite.
Claim 11 recites limitation “wherein the first preset threshold is greater than 0.005 and less than 0.015;” it is not known that what do “0.005”and “0.015” means? Therefore, claim 11 is indefinite.


Claim 18 recites limitation “wherein the first preset threshold is greater than 0.005 and less than 0.015;” it is not known that what do “0.005”and “0.015” means? Therefore, claim 18 is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 2015/0312463).
Regarding claim 1, Gupta et al. discloses an image processing apparatus, comprising: 
a memory (memory 612 stores computer program for instructing controller 606 to capture a high dynamic range image, figure 6, paragraph [0087]) configured to store instructions; and
a processor (controller 606, figure 6, paragraphs [0085]-[0090]) coupled to the memory, wherein the instructions cause the processor to be configured to:

obtain photographing scene information of the terminal device (determine various properties of a scene such as dynamic range of the scene, figure 5, block 504, paragraph [0077]); 
determine an image processing mode based on the status information and the photographing scene information (select an exposure scheme to use based on one or more properties of the scene, figure 5, block 506, paragraph [0078]);
calculate a quantity of frames of images to obtain a to-be-displayed image (a number of frames per second at which the video is captured can be based on the selected exposure scheme, paragraphs [0078]-[0079]); and 
obtain the to-be-displayed image based on the image processing mode (a number of frames at which the video is captured can be based on the selected exposure scheme, paragraphs [0078]-[0079]); and 
display the to-be-displayed image (display 610 for displaying images, paragraph [0086]).

Regarding claim 12, claim 12 is method claim corresponds to apparatus claim 1; therefore, claim 12 is rejected for the same reasons given in claim 1.


Allowable Subject Matter
Claims 2-5, 8-9, 13-16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Molgaard et al. (US 2015/0348242) discloses scene motion correction in fused image systems.
RAPAPORT (US 2011/0211732) discloses multi exposure high dynamic range image capture.
HASINOFF et al. (US 2014/0347521) discloses simulating high dynamic range imaging with virtual long-exposure images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        04/22/2021